ORDER
PER CURIAM.
Kebco appeals from a directed verdict in favor of Electri-Rep in a bench-tried case. Electric-Rep moves to strike Kebco’s brief and to dismiss the appeal for failure to comply -with Rule 84.04. Electric-Rep complains, inter alia, that Kebco’s rambling and argumentative statement of facts violates Rule 84.04(e) and that its Points Relied On do not comply with Rule 84.04(d) by failing to set forth what rule of law Kebco believes should have been applied. See Thummel v. King, 570 S.W.2d 679 (Mo. banc 1978). We agree. Kebco’s brief is ordered stricken. In the exercise of our discretion, we have reviewed the record for plain error pursuant to Rule 84.13(e). We find no manifest injustice or miscarriage of justice. An extended opinion would have no precedential value. Accordingly, we affirm the judgment pursuant to Rule 84.16(b).